Title: From Benjamin Franklin to Simon-Pierre Fournier le jeune, 4 May 1780
From: Franklin, Benjamin
To: Fournier, Simon-Pierre, le jeune


Monsieur
à Passy ce 4 Mai 1780
Je parle si mal François que je ne suis pas surpris de trouver que vous ne m’ayez pas bien compris relativement au Portrait que vous avez desiré. Quand j’ai fait Mention de M. du Plessis, c’etoit pour dire, qu’ayant fait un bon Portrait de moi en grand pour M. de Chaumont, votre Artiste pouvoit le Copier ce Portrait en Miniature pour vous. Mais comme vous aimiez mieux de le faire tirer d’apres nature j’ai consenti, pour vous obliger, de donner des Séances à tel Artiste que vous voudriez employer, quoique ce soit une chose trés ennuyante pour moi, & que je l’eusse déja refusé a plusieurs. Il me semble, par quelques Expressions dans votre Lettre, que vous entendez que je payera l’Artiste. Il faut donc que nous nous entendions mieux avant de commencer. Car quoique je sois très sensible a l’honneur que vous voulez me faire d’accepter mon Portrait Et en meme tems je ne crois pas qu’ils meritent que vous en fassiez la Dépense. Je vous dirai que je ne suis ni assez riche ni assez vain pour en faire tirer a 8 ou 10 Louis la piece pour les donner en Presents.
Je trouve l’N & l’& bien formés. Je vous remercie de vôtre Pièce sur la belle Invention de Caracteres de Musique. Je suis étonné qu’ils ne soient plus en Usage. Je n’ai jamais vu le Traité sur l’Origine de l’Imprimerie, & je suis bien curieux de le voir. Avant que vous donniez vos Ordres pour le Moule a Lucien je serois bien aise de vous voir, & de conferer avec vous sur le Poids de la Fonte, & le Prix. Je suis, avec beaucoup d’Estime et de Consideration, Monsieur &
  Presentez je vous prie mes Respects a Made Fournier.
